DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 28 recites the limitation "a manually deflectable portion having a rest position and a deflected position, the manually deflectable portion depressing the depressible latch in the deflected position".  Applicant’s original specification does not disclose the claimed “a manually deflectable portion having a rest position and a deflected position, the manually deflectable portion depressing  allowed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 8,391,667 to Teo et al.
 	Fig. 1C and 8A are reproduced for reference.

    PNG
    media_image1.png
    711
    922
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    1080
    media_image2.png
    Greyscale

 	Teo shows the following.
 	Claim 21. (New) An optical fiber connector comprising:
a connector housing assembly 124, 500, 600 including at least one plug frame and a back body, the back body comprising a back post;

a depressible latch supported on the connector housing assembly, the depressible latch including a protruding portion (see the circle in fig. 8A);
a push/pull boot slidably received over the back post such that the push/pull boot is movable with respect to the connector housing assembly between a front boot position and a rear boot position; and
a push/pull release formed 700 as one piece of material with the push/pull boot and movable conjointly with the push/pull boot between the front boot position and the rear boot position, the push/pull release comprising a front end portion and a rear end portion, and a slot (see 504 and 700 in fig. 8A) receiving the protruding portion of the depressible latch, the push/pull release comprising an edge margin defining a front edge of the slot, the edge margin of the push/pull release being configured to slide along the protruding portion of the depressible latch to depress the depressible latch as the push/pull release moves from the front boot position to the rear boot position.
 	Claim 22. (New) The optical fiber connector as set forth in claim 21 wherein the protruding portion is shaped to facilitate downward deflection of the depressible latch.  See 504 and 700 in fig. 8A
 	 

 	Claim 27. New) The optical fiber connector as set forth in claim 21 wherein the push/pull release further comprises a tab for manually depressing the depressible latch.  For examination purpose, the push/pull release includes the slider 500 with the tap portion.  See fig. 1C.
 			 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teo et al in view of  USPAT 7,841,779 to Bianchini et al.
 	Re claim 23, Teo discloses every aspect of claimed invention except for the claimed protruding portion of the depressible latch has a forward surface sloping upward from a forward end of the protruding portion toward a rearward end of the protruding portion.  Bianchini shows the claimed protruding portion in fig. 11.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed protruding portion as shown in Bianchini as needed.
 	Re claims 28-36, Teo discloses every aspect of claimed invention except for the push/pull release further including a manually deflectable portion having a 
 	Re claim 31, Bianchini shows a hinge portion in the deflectable portion.
Re claim 33, Bianchini shows a tap having one side is wider than the other side in fig. 11. 	
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teo et al in view of  USPUB 2015/0346438 to Kato.
 	Teo discloses every aspect of claimed invention except for the claimed first and second ferrules.  Kato shows a general teaching of utilizing multiple ferrules in an optical connector.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed first and second ferrules as shown in Kato for the purpose of transmitting 

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/ELLEN E KIM/Primary Examiner, Art Unit 2883